DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jeff Lloyd on 8/31/2021.
In the claims:
The application has been amended as follows:
1. (Currently amended). A lens driving device comprising:
a cover comprising an upper plate and a lateral plate extending from the upper plate;
a bobbin disposed to move in a first direction in the cover;
a coil disposed on the bobbin;
a magnet disposed on the cover and facing the coil; and
a base disposed below the bobbin and coupled to the cover,
wherein the bobbin comprises a first surface facing the upper plate of the cover, a second surface facing upwards and disposed below the first surface, a first protrusion disposed on the first surface of the bobbin and overlapped with the upper plate of the cover in the first direction, and a groove concavely formed downward from the second surface of the bobbin;[[.]]
wherein the groove comprises a first groove and a second groove concavely formed downward from the first groove.
Cancelled).
4. (Currently amended) The lens driving device of claim 1 
5. (Currently amended) The lens driving device of claim 1 
6. (Currently amended) The lens driving device of claim 1 
14. (Currently amended) The lens driving device of claim 1 
Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “wherein the bobbin comprises a first surface facing the upper plate of the cover, a second surface facing upwards and disposed below the first surface, a first protrusion disposed on the first surface of the bobbin and overlapped with the upper plate of the cover in the first direction, and a groove concavely formed downward from the second surface of the bobbin;wherein the groove comprises a first groove and a second groove concavely formed downward from the first groove.”
claims 2 and 4-15, the claims are allowed as being dependent on claim 1.
Regarding claim 16, the prior art of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “wherein the bobbin comprises a first protrusion protruding from the first surface of the bobbin and a second surface disposed below the first surface of the bobbin, wherein the second surface of the bobbin is disposed outside the first protrusion of the bobbin, and wherein the bobbin comprises a first groove recessed from the second surface and a second groove recessed downwardly from the first groove.”
Regarding claims 16-20, the claims are allowed as being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishizue (US 2013/0182136) discloses lens driving section 2 having groove 26b and dust trapping agent 28 (see fig. 2).
Lee (US 2014/0247389) discloses bobbin 40 having magnet 31 and coil 41 (see fig. 2).
Yoshikawa (US 2019/0222729) discloses lens barrel 32 with groove 35 (see fig. 4).
Hayashi (US 2016/0187668) discloses lens holder driving apparatus 10 having coil 26 and magnets 282r and 282l (see fig. 2).
Osaka et al (US 2017/0235094) discloses lens holder driving device having upper end portion 204 (see fig. 3).
Kawai (US 2012/0057066) disclose holding member 151 and the groove 152 (see fig. 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUAN H LE/Examiner, Art Unit 2697    

/LIN YE/Supervisory Patent Examiner, Art Unit 2697